DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/10/2021 amended claims 1, 12, cancelled claims 2, 3, 10, 11 and added claim 13.  Claims 1, 4-9, 12 and 13 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 12.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka ‘541 (US 20200319541 A1).
Regarding claims 1 and 12, Tanaka ‘541 teaches an image projection apparatus (Fig. 1-6) comprising: a light source apparatus (100); and a light modulation element (309-311; 217-219) configured to modulates light from the light source apparatus (100), the image projection apparatus being configured to project light modulated by the light modulation element (309-311; 217-219) and to display an image, wherein the light source apparatus (100) includes: a first light source (22) configured to emit light in a first wavelength band (Blue); a second light source (26) configured to emit light in a second wavelength band (Red) different from the first wavelength band (Blue); a light amount ratio changer (28) configured to change a light amount ratio between a first polarized light component and a second polarized light component having different polarization directions in light of the first wavelength band (Blue); a polarization beam splitter (31; [0034], [0035]) configured to split the first polarized light component and the second 
Regarding claim 5, Tanaka ‘541 further teaches a diffuser (39) configured to diffuse the second polarization component from the polarization beam splitter (31; [0051])
Regarding claim 6, Tanaka ‘541 further teaches the diffuser (39) also diffuses the light in the second wavelength band (Red) which is incident as polarized light ([0034], [0035], [0051]).
Regarding claim 7, Tanaka ‘541 further teaches the first wavelength band (Blue) is a blue wavelength band, the second wavelength band (Red) is a red wavelength band, and the third wavelength band includes the red wavelength band and a green wavelength band (Yellow; [0037]).
Regarding claim 13, Tanaka ‘541 further teaches the light combiner (29) being a dichroic mirror ([0020]).
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘541 in view of Tanaka ‘735 (US 20190041735 A1).
Regarding claim 4, Tanaka ‘541 further teaches the light amount ratio changer (28) being a retardation plate, but does not explicitly teach the retardation plate being rotatable around an axis extending in the traveling direction of the light in the first wavelength band.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka ‘541 with Tanaka ‘735; because it allows changing the color balance of the illumination to a desired ratio.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘541 in view of Akiyama (US 20150153020 A1) and in further view of Narikawa (US 20110043764 A1).
Regarding claim 8, Tanaka ‘541 does not teach a light amount detector configured to measure or calculate a light amount of the first wavelength band, and a light amount of a fourth wavelength band different from the second wavelength band in the third wavelength band, after a combination by the light combiner; and a controller configured to setting at least one of a direction of an optical axis of the light amount ratio changer according to a measurement result or calculation result of the light amount detector. 
Akiyama teaches a light amount detector (43, 71) configured to measure or calculate a light amount of the first wavelength band (BL), and a light amount of a fourth wavelength band (green and/or red) different from the second wavelength band  in the third wavelength band (yellow), after a combination by the light combiner (31. 50A, 63); and a controller (44, 72) configured to setting at least one of a direction of an optical axis of the light amount ratio changer (46 and 47, 62 and 69) according to a measurement result or calculation result of the light amount detector ([0079]-[0093], [0112]-[0116]).

Neither Tanaka ‘541 nor Akiyama teaches a light amount detector configured to measure or calculate a light amount of the second wavelength band and a controller configured to setting the light emission amount of the second light source according to a measurement result or calculation result of the light amount detector.
Narikawa teaches a light amount detector (LS) configured to measure or calculate a light amount of the second wavelength band and a controller (31) configured to setting the light emission amount of the second light source according to a measurement result or calculation result of the light amount detector ([0046]-[0048], [0076]-[0122]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka ‘541 and Akiyama with Narikawa; because it allows for white balance correction to maintain projection quality as the components age.
Regarding claim 9, the combination of Tanaka ‘541, Akiyama and Narikawa consequently results in the controller: sets the direction of the optical axis according to the light amount of the first wavelength band and the light amount of the fourth wavelength band, and sets a light emission amount of the second light source according to at least one of the light amount of the first wavelength band and the light amount of the fourth wavelength band ([0079]-[0093], [0112]-[0116] of Akiyama; [0046]-[0048], [0076]-[0122] of Narikawa). 

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment of claims 1 and 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882